Title: From George Washington to Major General William Heath, 1 February 1780
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Morris Town 1st Feby 1780.
          
          I am exceedingly sorry to find by yours of the 26th ulto that you are again involved in difficulties on the score of Bread. I flatered myself that your wants on that account had been overcome, and that you would not have been again distressed throughout the Winter. We are in a better situation than we were, but we may yet be said to be living from hand to mouth, never having more than two or three days provision in Store. Our dependance is upon the continuance of the Frost, which is very favorable for transportation, tho’ it stops the Mills. Upon the receipt of your letter I directed the Commissary to send over all the Flour from Easton and Sussex County, which had been intended for this Army, to the Highlands. If I am not misinformed by him, your present want of Bread arises from want of water to grind the Wheat, of which he says there is a quantity in the Mills. If nothing better can be done, I would advise you to order down a parcel of that and let it be delivered to the Men, who by beating and husking it, may boil it, and make a tolerable substitute for Bread. If Indian Corn can be obtained, it will answer better. We were in our late distress reduced to take the foregoing methods.
          I am confident Governor Clinton will take every practicable measure to releive you, and should we obtain a more than

expected supply of Flour from the Southward, part shall be sent forward; but really at present we can spare no more than what I have mentioned as ordered from Sussex and Easton. I wish you to use every exertion to keep the troops together, and in their present Cantonments. If once suffered to disperse, a thousand ill consequences follow.
          I observe by the late General Returns a deficiency of some Regiments in your command. I must beg you to call upon your Dy Adjutant General for a punctual compliance in this respect, which is always necessary, but more than commonly so in the fluctuating state of our Army, which, from a variety of causes, differs materially every Week. Without this I am constantly at a loss for the real strength of your posts.
          I hope your next will afford more pleasing prospects of your situation, which will be truly agreeable to Dear Sir Your most obt Servt
          
            Go: Washington
          
        